Opinion issued August 23, 2018




                                 In The

                           Court of Appeals
                                 For The

                       First District of Texas
                         ————————————
                           NO. 01-17-00203-CV
                         ———————————
                  TERRI PORTER-GARCIA, Appellant
                                   V.
                THE TRAVIS LAW FIRM, P.C., Appellee


             On Appeal from the 334th Judicial District Court
                          Harris County, Texas
                   Trial Court Case No. 2017-04314


                                   and

                         ————————————
                           NO. 01-17-00206-CV
                         ———————————




                                    1
                        ALLISON E. MARTIN, Appellant
                                          V.
                   THE TRAVIS LAW FIRM, P.C., Appellee


                     On Appeal from the 11th District Court
                             Harris County, Texas
                       Trial Court Case No. 2017-04271


                             DISSENTING OPINION

      I concur in the portion of the judgment of this Court affirming the trial courts’

denial of the motions to dismiss of appellants, Terri Porter-Garcia and Allison E.

Martin,1 regarding the breach-of-contract claims asserted against them by the

appellee in each case, the Travis Law Firm, P.C. (the “Law Firm”). However, I

respectfully dissent from the portion of the judgment of this Court reversing the trial

courts’ orders denying the motions of Porter-Garcia and Martin to dismiss, pursuant

to the Texas Citizen Participation Act (“TCPA”), also known as the “anti-SLAPP”

statute, the Law Firm’s claims against them for fraud and violations of the Texas

Theft Liability Act. Given its specific language and expressly stated purpose to

protect only the constitutional rights of free speech, to petition, and of association,




1
      The majority opinion combines its disposition of Terri Porter-Garcia v. The Travis
      Law Firm, P.C., No. 01-17-00203-CV and Allison E. Martin v. The Travis Law
      Firm, P.C., No. 01-17-00206-CV, on the grounds that the facts and issues are
      substantially similar in each appeal.
                                           2
the TCPA does not apply to any of the claims at issue. See TEX. CIV. PRAC. & REM.

CODE ANN. §§ 27.001–.011 (Vernon 2015).

      Under Chapter 27 of the Texas Civil Practice and Remedies Code, which is

entitled “Actions Involving the Exercise of Certain Constitutional Rights,” a party

may file a motion to dismiss a legal action that is “based on, relates to, or is in

response to [the] party’s exercise of the right of free speech, right to petition, or right

of association.” Id. § 27.003(a) (emphasis added). After a hearing on the motion, a

trial court must dismiss the action if the moving party “shows by a preponderance

of the evidence” that the legal action is “based on, relates to, or is in response to the

party’s exercise of:

      (1) the right of free speech;

      (2) the right to petition; or

      (3) the right of association.”

Id. § 27.005(b) (emphasis added).

      In the TCPA itself, the legislature expressly stated its purpose:

      The purpose of this chapter is to encourage and safeguard the
      constitutional rights of persons to petition, speak freely, associate
      freely, and otherwise participate in government to the maximum extent
      permitted by law and, at the same time, protect the rights of a person to
      file meritorious lawsuits for demonstrable injury.




                                            3
Id. § 27.002 (emphasis added). Thus, the TCPA serves to encourage and protect

only the “constitutional rights” of “free speech,” to “petition,” and of “association.”

See U.S. CONST. amend I; see also TEX. CONST. art. I, §§ 8, 27.

      Moreover, by including the phrase “otherwise participate in government” in

section 27.002, the legislature intended to protect only constitutionally protected

freedoms that rise to such a level that they can be considered participation in

government. Indeed, in his statement of intent, the sponsor of the TCPA explained:

      Citizen participation is the heart of our democracy. Whether
      petitioning the government, writing a traditional news article, or
      commenting on the quality of a business, involvement of citizens in the
      exchange of idea[s] benefits our society.

      Yet frivolous lawsuits aimed at silencing those involved in these
      activities are becoming more common, and are a threat to the growth
      of our democracy. The Internet age has created a more permanent and
      searchable record of public participation as citizen participation in
      democracy grows through self-publishing, citizen journalism, and other
      forms of speech. Unfortunately, abuses of the legal system, aimed at
      silencing these citizens, have also grown. These lawsuits are called
      Strategic Lawsuits Against Public Participation or “SLA[P]P” suits.

      Twenty-seven states and the District of Columbia have passed similar
      acts, most commonly known as either “Anti-SLAPP” laws or “Citizen
      Participation Acts” that allow defendants in such cases to dismiss cases
      earlier than would otherwise be possible, thus limiting the costs and
      fees. The Texas Citizen Participation Act would allow defendants—
      who are sued as a result of exercising their right to free speech or their
      right to petition the government—to file a motion to dismiss the suit, at
      which point the plaintiff would be required to show by clear and
      specific evidence that he had a genuine case for each essential element
      of the claim. In addition, if the motion to dismiss is granted, the
      plaintiff who has wrongly brought the lawsuit may be required to pay
      attorney’s fees of the defendant.
                                          4
      C.S.H.B. 2973 amends current law relating to encouraging public
      participation by citizens by protecting a person’s right to petition, right
      of free speech, and right of association from meritless lawsuits arising
      from actions taken in furtherance of those rights.

S. Comm. on State Affairs, Bill Analysis, Tex. H.B. 2973, 82nd Leg., R.S. (2011)

(emphasis added). Thus, the broader purpose of the Texas Citizen Participation Act

is to stop such Strategic Lawsuits Against Public Participation.

      Here, the complained-of acts of Porter-Garcia and Martin, in regard to their

alleged breaches of contract, fraud, and violations of the Texas Theft Liability Act,

do not concern their constitutional rights to petition, speak freely, associate freely,

“and otherwise participate in government,” i.e., their constitutional rights to engage

in citizen or public participation. And the Law Firm’s claims for breach of contract,

fraud, and violations of the Texas Theft Liability Act cannot in any reasonable sense

be read as an attempt to strategically silence them, prevent them from engaging in

citizen or public participation, prevent them from associating for such purposes, or

in any other way infringe upon their constitutional rights.

      Porter-Garcia and Martin admit that the Law Firm’s “petition for judicial

determination of a wage claim is permitted by the Texas Labor Code” and not barred

by the TCPA. Regardless, they argue that the Law Firm’s claims for breach of

contract, fraud, and violations of the Texas Theft Liability Act are “retaliatory” and

“constitute a strategic lawsuit against public participation.”            Specifically,


                                          5
Porter-Garcia and Martin argue that their “wage claim[s] to the TWC w[ere] an

exercise of [their] right to petition” and the Law Firm’s “subsequent suit[s] against

[them]” violate the TCPA because they were “based on, relates to, or [are] in

response” to their exercise of the right to petition.

      In the TCPA, the legislature does define “[e]xercise of the right to petition”

broadly as any of the following:

      (A)          A communication in or pertaining to:

            (i)      a judicial proceeding;

            (ii)     an official proceeding, other than a judicial proceeding, to
                     administer the law;

            (iii)    an executive or other proceeding before a department of the
                     state or federal government or a subdivision of the state or
                     federal government;

            (iv)     a legislative proceeding, including a proceeding of a
                     legislative committee;

            (v)      a proceeding before an entity that requires by rule that public
                     notice be given before proceedings of that entity;

            (vi)     a proceeding in or before a managing board of an educational
                     or eleemosynary institution supported directly or indirectly
                     from public revenue;

            (vii) a proceeding of the governing body of any political
                  subdivision of this state;

            (viii) a report of or debate and statements made in a proceeding
                   described by Subparagraph (iii), (iv), (v), or (vii); or



                                              6
            (ix)   a public meeting dealing with a public purpose, including
                   statements and discussions at the meeting or other matters of
                   public concern occurring at the meeting;

      (B)      a communication in connection with an issue under
               consideration or review by a legislative, executive, judicial, or
               other governmental body or in another governmental or official
               proceeding;

      (C)      a communication that is reasonably likely to encourage
               consideration or review of an issue by a legislative, executive,
               judicial, or other governmental body or in another governmental
               or official proceeding;

      (D)      a communication reasonably likely to enlist public participation
               in an effort to effect consideration of an issue by a legislative,
               executive, judicial, or other governmental body or in another
               governmental or official proceeding; and

      (E)      any other communication that falls within the protection of the
               right to petition government under the Constitution of the United
               States or the constitution of this state.

TEX. CIV. PRAC. & REM. CODE ANN. § 27.001(4). Standing alone, this awkward

definition does appear to include communications that are not constitutionally

protected and do not concern citizen or public participation. However, we cannot

read section 27.001(4) in isolation. The TCPA necessarily contemplates that any

communication, as discussed in section 27.001(4), must involve constitutionally

protected rights and citizen or public participation.

      When construing a statute, our objective is to determine and give effect to

legislative intent. See Nat’l Liab. & Fire Ins. v. Allen, 15 S.W.3d 525, 527 (Tex.

2000). Although the “plain meaning of the text is the best expression of legislative
                                            7
intent,” this is not true when “a different meaning is apparent from the context or the

plain meaning leads to absurd or nonsensical results.” Molinet v. Kimbrell, 356
S.W.3d 407, 411 (Tex. 2011). And we “must not interpret the statute in a manner

that renders any part of the statute meaningless or superfluous.” Columbia Med. Ctr.

of Las Colinas, Inc. v. Hogue, 271 S.W.3d 238, 256 (Tex. 2008).

      Reading the TCPA in its entirety, the broad definition of “exercise of the right

to petition” is necessarily restricted by the expressly stated purpose of the TCPA “to

encourage and safeguard the constitutional rights of persons to petition, speak freely,

associate freely, and otherwise participate in government to the maximum extent

permitted by law.” TEX. CIV. PRAC. & REM. CODE ANN. § 27.002 (emphasis added).

Although citizens most certainly do have a First Amendment right to petition the

government for redress of grievances, there is no constitutional right to file a claim

against a private employer for unpaid wages with the Texas Workforce Commission,

which is a statutory scheme providing for a tribunal to hear disputed wage claims by

employees. See generally TEX. LAB. CODE ANN. §§ 61.001–.095 (Vernon 2015 &

Supp. 2017). Importantly, the legislature expressly included within the stated

purpose of the TCPA its intent to, “at the same time, protect the rights of a person to

file meritorious lawsuits for demonstrable injury.” TEX. CIV. PRAC. & REM. CODE

§ 27.002.




                                          8
      Construing the definition of “exercise of the right to petition” in section

27.001(4) in isolation, without any regard for the legislature’s expressly-stated

purpose of the TCPA in section 27.002 to protect “constitutional rights,” would

certainly lead to absurd results. Such a reading would serve to actually thwart any

meritorious lawsuit for a demonstrable injury in which a governmental official or

agency was ever involved in a dispute between two parties where a defendant claims

that a lawsuit is filed in retaliation to a “petition” of some sort with the government.

A defendant could, at the very least, add unnecessary delay and expense to a

plaintiff’s lawsuit, no matter how meritorious, by simply asserting that, in

committing her complained-of acts, she was exercising her right to petition. This is

too clever by half.

      To the extent that the definition of “exercise of the right to petition” in section

27.001(4) can possibly be read as including communications not constitutionally

protected, and, thus, be used by litigants to add expense and unnecessary delay to

meritorious litigation, especially via interlocutory appeal, the legislature should

revise the definition to include qualifying language, repeating in the definition its

stated purpose of the TCPA to protect and encourage the use of “constitutional

rights.” Although not necessary, such a change would serve to further “protect the

rights of a person to file meritorious lawsuits for demonstrable injury” from those

who would otherwise abuse the Texas Citizen Participation Act and use it to


                                           9
unreasonably delay and add expense to claims for injuries resulting from their

private, civil wrongs.

                                   Conclusion

       Like the majority, I would hold that the trial courts did not err in denying

Porter-Garcia and Martin’s motions to dismiss the Law Firm’s breach-of-contract

claims against them. However, because the TCPA does not apply to these claims at

all, I concur in this court’s judgment in regard to the breach-of-contract claims

asserted by the Law Firm against Porter-Garcia and Martin. Unlike the majority, I

would hold that the trial courts did not err in denying Porter-Garcia and Martin’s

motions to dismiss the Law Firm’s claims against them for fraud and violations of

the Texas Theft Liability Act because the TCPA does not apply to these claims as

well. Accordingly, I respectfully dissent from the judgment of this court in regard

to these claims.




                                             Terry Jennings
                                             Justice


Panel consists of Justices Jennings, Massengale, and Caughey.
Jennings, J., dissenting.




                                        10